Case 8:19-cv-03146-TGW Document15 Filed 03/01/21 Page. 1 of 13 PagelD 1348

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

BEATRICE ESQUIVEL ANDRINI,
Plaintiff,
Vv. CASE No. 8:19-cv-3 146-TGW

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER
The plaintiff in this case seeks judicial review of the denial of
her claims for Social Security disability benefits and supplemental security
income payments.! Because the Commissioner of Social Security did not
give a sufficient explanation for rejecting the opinion of a treating physician,
the Commissioner’s decision will be reversed, and the matter remanded for.

further proceedings.

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 11).
Case 8:19-cv-03146-TGW Document 15 Filed 03/01/21 Page 2 of 13 PagelD 1349

I.

The plaintiff, who was fifty-one years old at the time of the administrative |
hearing and who has a high school education, has worked as a cashier

checker; dispatcher; collector; order, hotel and personnel clerk; and cook

helper (Tr. 34-35, 48, 320). She filed claims for Social Security disability.
benefits and supplemental security income payments, alleging that she

became disabled due to hypothyroidism; neuropathy; depression; numbness
in cheeks, hands, and feet; cognitive and visual impairments; lupus;

fibromyalgia; pinched nerves; migraines and anxiety (Tr. M2 The claims.
were denied initially and upon reconsideration.

The plaintiff, at her request, then received a de novo hearing
before an administrative law judge. The law judge found that the plaintiff |
has severe impairments of “lupus, fibromyalgia, rheumatoid arthritis,
cervical and lumbar disc displacement, migraines, obesity, depression and

an anxiety disorder” (Tr. 19). She found further (Tr. 24):

 

The plaintiff amended her disability onset date from May 1, 2010 to November
14, 2014 (Tr. 294).
Case 8:19-cv-03146-TGW Document15 Filed 03/01/21 Page 3 of 13 PagelD 1350

[T]he claimant has the residual functional capacity
to perform light work as defined in 20 CFR
404.1567(b) and 416.967(b) except she can never

climb ladders, ropes or scaffolds and can
occasionally climb ramps and stairs. She must
avoid all exposure to hazards such as unprotected
heights. She can perform simple work with
occasional interactions with supervisors,
coworkers and the general public. She would be
off-task 10% of the time.
The law judge concluded that, with these limitations, the plaintiff is unable
to perform any past relevant work (Tr. 34). However, based on the
testimony of the vocational expert, she determined that other jobs exist in
significant numbers in the national economy that the plaintiff could perform,
such as a routing clerk, photo copying machine operator, and assembler of
electrical accessories I (Tr. 35-36). Accordingly, the law judge ruled that
the plaintiff was not disabled (id.). The Appeals Council let the decision of
the law judge stand as the final decision of the Commissioner.
II.
_ In order to be entitled to Social Security disability benefits and_

supplemental security income, a claimant must be unable “to engage in any

substantial gainful activity by reason of any medically determinable physical
Case 8:19-cv-03146-TGW Document15 Filed 03/01/21 Page 4 of 13 PagelD 1351

or mental impairment which ... has lasted or can be expected to last for a
continuous period of not less than twelve months.” 42 U.S.C. 423(d)(1)(A),
1382c(a)(3)(A). A “physical or mental impairment,” under the terms of the.
Social Security Act, is one “that results from anatomical, physiological, or
psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory diagnostic techniques.” 42 USC.
423(d)(3), 1382c(a)(3)(D). In this case, the plaintiff must show that she
became disabled before her insured status expired on September 30, 2015,
in order to receive disability benefits. 42 U.S.C. 423(c)(1); Demandre v.
Califano, 591 F.2d 1088, 1090 (5" Cir. 1979). There is not a similar.
requirement for supplemental security income payments.

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

 

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial -

 

evidence test, “findings of fact made by administrative agencies ... may be

~4-
Case 8:19-cv-03146-TGW Document 15 Filed 03/01/21 Page 5 of 13 PagelD 1352

reversed ....only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(11 Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005). |
It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the’
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly,
it is the responsibility of the Commissioner to draw inferences from the.
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F .2d 989, 990 (5" Cir.
1963). |
Therefore, in determining whether the Commissioner’s decision
is supported by substantial evidence, the court is not to reweigh the evidence,
but is limited to determining whether the record as a whole contains
sufficient evidence to permit a reasonable mind to conclude that the claimant.
is not disabled. However, the court, in its review, must satisfy itself that
the proper legal standards were applied and legal requirements were met.

Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

-5-
Case 8:19-cv-03146-TGW Document15 Filed 03/01/21 Page 6 of 13 PagelD 1353

IW.

The plaintiff asserts two challenges to the law judge’s decision’
(Doc. 13). She argues that “the decision does not offer good cause for
giving little weight to the opinion of Plaintiff's treating physician, Dr...
[Isabel] Hidalgo” and that “there is an unresolved inconsistency between the
Vocational Expert’s testimony and the Dictionary of Occupational Titles”
(id., p. 1). The first contention is meritorious.

A. The first argument focuses on the law judge’s rejection of
Dr. Hidalgo’s opinions in light of the plaintiff's fibromyalgia diagnosis.
The plaintiff was diagnosed with fibromyalgia by Dr. Hidalgo, as well as
rheumatologist Dr. Roberto Pancarbo and internist Dr. Chen Yih Chang Lin.
(Tr. 1173, 1180, 1183; Tr. 735, 743). Importantly, the law judge found that
the plaintiff suffers from fibromyalgia, and that it is a severe impairment (Tr.
19).

Opinions from treating physicians are entitled to substantial or
considerable weight unless there is good cause for not giving them such
weight. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11" Cir. 2004). Good

cause exists when the treating physician’s opinion is not bolstered by the.

~6-
Case 8:19-cv-03146-TGW Document 15 Filed 03/01/21 Page 7 of 13 PagelD 1354

evidence, the evidence supports a contrary finding, or when the opinion is’
conclusory or inconsistent with the physician's own medical records. Lewis
v. Callahan, 125 F.3d 1436, 1440 (11" Cir.1997).

Dr. Hidalgo, who is the plaintiffs primary care physician,
opined in a Residual Functional Capacity Questionnaire dated October 22,
2018, that the plaintiff had disabling functional limitations due to several.
conditions, including fibromyalgia (Tr. 1167—-70).* Thus, Dr. Hidalgo
opined that the plaintiff could sit and stand/walk for only one hour each’
during an eight-hour workday, could not carry more than 10 pounds, and
would need to take unscheduled breaks and lie down during the day (Tr.
1167-68). Additionally, Dr. Hidalgo opined that the plaintiff would be
absent one to two days monthly, and that the plaintiff's symptoms would
interfere with her attention and concentration (Tr. 785, 1168).

The law judge acknowledged Dr. Hidalgo’s treatment of the

plaintiff and recounted Dr. Hidalgo’s opinions in detail (Tr. 33). The law

 

3Dr. Hidalgo opined similar functional limitations in two other Residual
Functional Capacity Questionnaires and another Medical Opinion Form (see Tr. 784,
1148, 1158).

-7F-
Case 8:19-cv-03146-TGW Document15 Filed 03/01/21 Page 8 of 13 PagelD 1355

Judge gave Dr. Hidalgo’s opinions of the plaintiff's functional capacity “very .
little weight” (id.). The law judge stated (citations omitted):

The undersigned gives these opinions very little
_ weight as they are inconsistent with Dr. Hidalgo’s
treatment notes, which generally documented
- normal examinations. Additionally, these opinions
are inconsistent with findings throughout. the
. relevant period showing the claimant walked with
anormal gait, performed a full squat, and exhibited
normal range of motion, grip strength, muscle
strength, deep tendon reflexes and sensation in her
extremities. These opinions are also inconsistent
with findings showing the claimant was alert,
oriented, and cooperative on examinations with
goal oriented thoughts.

_ The plaintiff argues that the law judge’s explanation does not
provide good cause for discounting Dr. Hidalgo’s opinions of functional
limitations caused by fibromyalgia. Specifically, she contends (Doc. 13, p.
16):

[T]he ALJ erred by focusing on the objective
physical findings because one of Plaintiffs most

" serious impairments is fibromyalgia. (See, e.g.,
Tr. 548, 552). Fibromyalgia “is a complex
medical condition characterized primarily by -
widespread pain in the joints, muscles, tendons, or
nearby soft tissues that has persisted for at least 3
months.” Social Security Ruling (“SSR”) 12-
2P, 2012 WL 3104869, at *2 (S.S.A. 2012).

-~8-
Case 8:19-cv-03146-TGW Document15 Filed 03/01/21 Page 9 of 13 PagelD 1356

The Eleventh Circuit has noted that one of the
“hallmarks” of fibromyalgia is a lack of objective
medical findings. Moore v. Barnhart, 405 F.3d
1208, 1211 (11" Cir. 2005). .

The plaintiff is correct that the law judge may not rely primarily on a lack of
objective medical findings to discount an opinion of functional limitations

due to fibromyalgia.

As explained in Sarchet v. Chater, 78 F.3d 305, 306 (7" Cir.

1996):

[Fibromyalgia’s] cause or causes are unknown,
there is no cure, and, of greatest importance to
disability law, its symptoms are entirely

— subjective. There are no laboratory tests for the
presence or severity of fibromyalgia. The principal
symptoms are “pain all over,” fatigue, disturbed
sleep, stiffness, and-the only symptom that
discriminates between it and other diseases of a
rheumatic character-multiple tender spots, more
precisely 18 fixed locations on the body (and the
rule of thumb is that the patient must have at least
11 of them to be diagnosed as _ having
fibromyalgia) that when pressed firmly cause the
patient to flinch.

See, e.g., Green- Younger v. Barnhart, 335 F.3d 99, 108-09 (2™ Cir. 2003)
(“[P]hysical examinations will usually yield normal results—a full range of

motion, no joint swelling, as well as normal muscle strength and neurological

-9-
Case 8:19-cv-03146-TGW Document 15 Filed 03/01/21 Page 10 of 13 PagelD 1357

reactions.”); Preston v. Secretary of Health and Human Services, 854 F.2d
815, 820 (6" Cir. 1988) (Fibromyalgia patients “manifest normal muscle
strength and neurological reactions and have a full range of motion.”).
Consequently, the Eleventh Circuit held in Somogy v. |
Commissioner of Social Security, 366 Fed. Appx. 56, 64 (11"" Cir. 2010):
The lack of objective clinical findings is, at least
in the case of fibromyalgia, therefore insufficient
alone to support an ALJ’s rejection of a treating
physician’s opinion as to the claimant’s functional
_ limitations. See Green—Younger, 335 F.3d at
105—08 (holding that because fibromyalgia is “a
disease that eludes [objective] measurement,” ALJ
improperly discredited treating physician’s
disability determination based upon lack of
- objective evidence).
Therefore, in view of these characteristics of fibromyalgia, Dr.
Hidalgo’s opinions cannot be discounted because medical records did not
reflect objective medical findings. Moore v. Barnhart, supra, 405 F.3d at
1211; Somogy v. Commissioner of Social Security, supra, 366 Fed. Appx.

at 64; Enrig ht v. Astrue, Case No. 8:02-cv-1225-TGW, 2008 WL 476670 at

*4 (Feb. 29, 2008).

-10-
Case 8:19-cv-03146-TGW Document 15 Filed 03/01/21 Page 11 of 13 PagelD 1358

However, that is what the law judge did in this case. The law |
judge relied upon the lack of objective findings as an omnibus explanation
for discounting Dr. Hildago’s opinions, regardless of the underlying cause.
Most significantly, there is no indication that the law judge recognized the
distinctive characteristics of fibromyalgia. Therefore, there is no basis for.
concluding that the law judge even considered that limitations due to
fibromyalgia may not be rejected due to a lack of objective abnormalities.’

Importantly, moreover, the Commissioner has not responded to
this argument (see Doc. 14, pp. 6-7). The Commissioner identifies in his
opposition substantial evidence supporting the law judge’s finding that the

66

objective testing was essentially normal, and he asserts that this is “a
legitimate reason for discounting Dr. Hidalgo’s opinions” (id., p. 6). This.

response fails to acknowledge the unique characteristics of fibromyalgia and

 

‘The law judge’s discussion of the medical records also appears to be deficient in
this respect. Thus, she appears to minimize the significance of medical records
reflecting multiple tender points, a distinct symptom of fibromyalgia, based on normal
objective findings. For example, the law judge states that “[e]xaminations in May 2017
and June 2017 documented multiple tender points .... However, she also displayed -
normal memory, motor strength, sensation and deep tendon reflexes” (Tr. 29) (citations
omitted). The law judge also noted that “[t]reatment notes from September 2015
documented multiple tender points, although she continued to exhibit normal range of
motion in all joints” (Tr. 28) (citation omitted).

-|jl-
Case 8:19-cv-03146-TGW Document15 Filed 03/01/21 Page 12 of 13 PagelD 1359

does not refute the plaintiff's meritorious argument that the law judge may
not rely upon a lack of objective medical abnormalities to discount the-
treating physician’s opinion of functional limitations caused by
fibromyalgia.

In sum, there is no indication that the law judge took into
consideration when evaluating Dr. Hildago’s opinions that the hallmark of
fibromyalgia is the lack of objective findings. To the contrary, the law
judge thought that the lack of objective findings supported a rejection of Dr.
Hidalgo’s opinions. Consequently, because the law judge did not consider’
the unique characteristics of fibromyalgia in rejecting Dr. Hidalgo’s
limitations that were partly based on the plaintiff's fibromyalgia condition,
the law judge did not provide good cause for discounting Dr. Hidalgo’s
opinions. This conclusion warrants a reversal and a remand.

On the other hand, Moore v. Barnhart, supra, shows that the.
Commissioner on remand is not bound to find the plaintiff disabled simply
because she has been diagnosed with fibromyalgia. Rather, the’

Commissioner has to take into consideration the impairment's lack of

~|2-
Case 8:19-cv-03146-TGW Document 15 Filed 03/01/21 Page 13 of 13 PagelD 1360

objective findings when evaluating medical opinions and making credibility
determinations.

B. The plaintiffs second argument is that “there is an
unresolved conflict between the Vocational Expert’s testimony and the
Dictionary of Occupational Titles” that requires reversal of the
Commissioner’s decision (Doc. 3, p. 1). This contention is appropriately
pretermitted because upon remand a new decision will be issued.

It is, therefore, upon consideration

ORDERED:

That the Commissioner’s decision is hereby REVERSED and
the matter remanded for further proceedings. The Clerk shall enter
judgment in accordance with this Order and CLOSE this case.

A
DONE and ORDERED at Tampa, Florida, this 2 &* day of

Drown 97 Won

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

February, 2021.

 

-]3-
